DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the application
Receipt of applicant’s claim amendments and arguments filed on 09/24/2021 are acknowledged.  
In light of applicants’ arguments or clarifications, the previous 112(b) rejection is withdrawn. 
However, applicants are arguments for previous 102 and 103 are found not persuasive, and accordingly, the rejections are maintained or modified to address claim amendments. 
Response to Arguments
Applicant’s arguments filed on 09/24/2021 have been fully considered but they are not persuasive, see the reasons below.   
Applicants’ main argument with respect to Derksen is that it fails to disclose or suggest in situ disulfide bond formation in a bioassay or biological medium. The oxidation step in Derksen uses a 1:1 solution of 2,2,2-trifluoroethanol and ammonium bicarbonate buffer (1 mM; pH 8.0) followed by saturating the solution with oxygen. Applicant respectfully notes that Derksen's 1:1 solution is not conducive to bacterial cell growth, i.e., it is not a bioassay or biological medium as claimed by Applicant. That is, Derksen's disclosure is not in situ disulfide bond formulation with a bioassay or biological medium. Rather, it is an example of a separate synthetic oxidation step much like the synthetic oxidation step in Example 4 of Applicant's specification.  

Please also note that even air can be an oxidant for the claimed process. If the specific oxidant, such as NCS as shown in example 4, has advantages, then it should be incorporated in the independent claim and should be explained the reasons, specifically, the NCS is not known as an oxidant for the claimed process and its advantages etc. If criticality is in the oxidant, which does not have side effects on cells lines, then claims or specification should clearly define oxidant and bioassay or biological medium etc. However, such limitations are missing in the claims. 
The prior art disclose or suggest oxidant, in addition to applicants’ process steps. The disulfide bond formation takes place in the reaction mixture [aka in situ]. Applicants pointed out the disclosed oxidant has side effects on bacterial cell growth and have not provided any evidence. The toxicity is conditional and it varies from cell line to cell line. Even if applicants claim their process as a continuous, that means no separation steps are needed etc., still it is obvious over the batch process, because it is well established that batch and continuous processes are not patentably distinct. See, e.g., In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).
 Applicants argue that Wohr discloses new types of pseudo Pro building blocks suitable for standard Fmoc/tBu-based solid phase peptide synthesis, convergent strategies, and chemoselective ligation techniques as well as their use as a structure- disrupting, solubilizing protection technique for the example of peptides generally considered as "difficult sequences". The disulfide bridges are described as being obtained by subjecting the linear peptides to "air" oxidation (cf. Figure 7). Importantly, Wohr also fails to disclose or suggest in situ disulfide bridge formation in a bioassay or biological medium as now claimed by Applicant.
The purpose of Wohr is to show (i) a peptide synthesis and (ii) advantages of pseudo proline in peptide synthesis and to address claim limitation. In fact, as explained in the rejection, the Derksen et al followed the solid support synthesis methodology of Wohr et al, which teach the synthesis of sarafotoxin-S6b, was carried out according to Fmoc-PyBOP stepwise solid phase chemistry starting with a Fmoc-Trp(Boc)-functionalized Wang type resin. The cleavage and deprotection of the peptide resin were effected by treatment with TFA/ethanedithiol/thioanisole/water/phenol. Wohr et al further teach the advantages of pseudo-proline, such as a solubilizing, structure disrupting protection technique in peptide synthesis [see abstract].
Applicants ague that Koo and Johnson fail to disclose or suggest in situ disulfide bridge formation in a bioassay or biological medium as now claimed by applicant. 
The cited Koo teaches production of pediocin (is a bacteriocin) by chemical synthesis, specifically by stepwise solid phase peptide synthesis method with acetic acid capping and double coupling, wherein the synthesis started with the cysteine preloaded HMP resin. So, Koo addresses applicants’ claim 41.
The cited Johnson teaches substitution of Met for Ala and Met for Leu in pediocin PA-1 and their properties, which addresses applicants’ claims 56-57.
So, the purpose of cited Koo and Johnson to address dependent claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 32-34, 38-40, 45, 50 and 54-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derksen et al (ChemBioChem, 2008, 9, 1898-1901; see applicants filed IDS 03/11/2020) as evidenced by Wohr et al (J.Am.Chem.Soc., 1996, 118, 9218-9227). 
Derksen et al disclose solid phase synthesis of type IIa bacteriocins, leucocin A and pediocin PA-1 with the incorporation of pseudoprolines [acknowledged and pointed out to Wohr et al], wherein peptides were synthesized manually and the peptides were prepared on preloaded Fmoc-Trp(Boc)-TGA, Fmoc-Cys(Trt)-TGT, or H-Cys(Trt)-2-ClTrt resin by using standard side-chain protection. Oxidation to form the necessary disulfide bond(s) was completed by suspending the peptide in a 1:1 solution of 2,2,2-trifluoroethanol and ammonium bicarbonate buffer. The solutions were then saturated with oxygen and allowed to stir for 16 hr. After 
Derksen et al followed the solid support synthesis methodology of Wohr et al, which disclose the synthesis of sarafotoxin-S6b, was carried out according to Fmoc-PyBOP stepwise solid phase chemistry starting with a Fmoc-Trp(Boc)-functionalized Wang type resin. The cleavage and deprotection of the peptide resin were effected by treatment with TFA/ethanedithiol/thioanisole/water/phenol. [See left paragraph in page 9223]. Wohr et al further teach the advantages of pseudo-proline, such as a solubilizing, structure disrupting protection technique in peptide synthesis [see abstract].
With regard to claims 54-55, substitution of Cys in the natural sequence with Phe, which is represented by (4) and (5), see Fig.2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 32-34, 38-43, 45, 50, 54-58, 70 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Derksen et al (ChemBioChem, 2008, 9, 1898-1901; see applicants filed IDS 03/11/2020) in view of Wohr et al (J.Am.Chem.Soc., 1996, 118, 9218-9227), Koo et al (Proc. KSAM International Symposium, June 20-22, 2001, Chonan, Korea) and Johnsen et al (Applied and Environmental Microbiology, Nov 2000, 4798-4802; see applicants filed IDS 03/11/2020).     
For claims 32-34 and 70:
Derksen et al teach a solid phase synthesis of type IIa bacteriocins, leucocin A and pediocin PA-1 with the incorporation of pseudoprolines [acknowledged and pointed out to Wohr et al], wherein peptides were synthesized manually and the peptides were prepared on preloaded Fmoc-Trp(Boc)-TGA, Fmoc-Cys(Trt)-TGT, or H-Cys(Trt)-2-ClTrt resin by using standard side-chain protection. Oxidation to form the necessary disulfide bond(s) was completed by suspending the peptide in a 1:1 solution of 2,2,2-trifluoroethanol and ammonium bicarbonate buffer. The solutions were then saturated with oxygen and allowed to stir for 16 hr. After oxidation, the non-aqueous portion of the solution was removed in vacuo and the aqueous portion was lyophilized to obtain the crude peptide. [See Experimental Section in page 1900].
Derksen et al followed the solid support synthesis methodology of Wohr et al, which teach the synthesis of sarafotoxin-S6b, was carried out according to Fmoc-PyBOP stepwise solid phase chemistry starting with a Fmoc-Trp(Boc)-functionalized Wang type resin. The cleavage and deprotection of the peptide resin were effected by treatment with TFA/ethanedithiol/thioanisole/water/phenol. [See left paragraph in page 9223]. Wohr et al further teach the advantages of pseudo-proline, such as a solubilizing, structure disrupting protection technique in peptide synthesis [see abstract].
For claims 38-40:
Wohr et al, teach the synthesis of sarafotoxin-S6b, was carried out according to Fmoc-PyBOP stepwise solid phase chemistry starting with a Fmoc-Trp(Boc)-functionalized Wang type resin. [See left paragraph in page 9223]. In general, the resins come with linkers, though Wohr et al silent on it. The specification defined the linker as a molecule attached to the solid support for connecting the peptide chain to the solid support and these are not resin specific. In the Wang resin, 4-hydroxybenzyl is the linker, which is part of the Wang resin. 
For claim 41:
Derksen et al teach trifluoroacetic acid (TFA), but silent on acetic acid, but the acids are interchangeable with other acids, such as acetic acid etc, absence evidence to the contrary. Regardless, Koo et al teach production of pediocin (is a bacteriocin) by chemical synthesis, specifically by stepwise solid phase peptide synthesis method with acetic acid capping and double coupling, wherein the synthesis started with the cysteine preloaded HMP resin. [See section Synthetic pediocin in page 150].
For claim 42-43:
Derksen et al teach a solid phase synthesis of type IIa bacteriocins, leucocin A and pediocin PA-1. However, the synthesis is not independent of peptides, specifically, whether class IIa or IIb or IIc or IId. The process is expected to behave the same for all these peptides. 
For claim 45:
The recited variants in Derken et al have at least 80% sequence identity to that of native sequence [see Fig. 1 and 2].
For claim 50 and 54-55:
Derken et al teach substitution of Cys in the natural sequence with Phe, which is represented by (4) and (5), see Fig.2. 
For claims 56-57:
Derken et al is silent on the recited amino acid substitutions. However, Johnsen et al teach substitution of Met for Ala and Met for Leu [see Table 1] in pediocin PA-1 and their properties [see Table 2].
For claim 58:
Though amino acid substitutions are common in the peptide synthesis, but Derksen et al teach the advantages of hydrophobic interactions as substitutes for a conserved disulfide linakage 
For claim 74:
The purification is an optional step. In the prior art, the steps just before the purification step, reads applicants claim. 
Therefore, based on the above teachings, all the claimed elements were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success.  The motivation to combine art established techniques in the peptide synthesis can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658